                                                                                                             FILED
 Case 3:21-cv-01009-L Document 1-3 Filed 05/04/21                 Page 1 of 17 PageID 11        3/24/2021 10:34 AM
JURY DEMAND                                                                                         FELICIA PITRE
                                                                                                  DISTRICT CLERK
                                                                                               DALLAS CO., TEXAS
                                                                                               Angie Avina DEPUTY

                                              DC-21-03760
                                  Cause No.

 DERRICK WILCOX,                                                  IN THE DISTRICT COURT

                Plaintiff,

                                                           14th   OF
 v.


 WAL-MART STORES TEXAS, LLC,

                Defendant.                                        DALLAS COUNTY,TEXAS

                      PLAINTIFF'S ORIGINAL PETITION AND JURY DEMAND

 TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW,DERRICK WILCOX, Plaintiff, last three digits of social security number 531,

 by and through his attorney of record, Matthew Q. Soyars, complaining of Defendant WAL-MART

 STORES TEXAS, LLC, and for his cause of action would respectfully show unto the Court and Jury

 as follows:


                                      Discovery Control Plan

        Pursuant to Rule 190 of the Texas Rules of Civil Procedure, Plaintiff intends to contact

 discovery under Level II of the Discovery control Plan.


                                              Parties

        Plaintiff DERRICK WILCOX is a resident of Dallas County, Texas and resides at

                 Mesquite, Texas        .

        Defendant WAL-MART STORES TEXAS,LLC is a foreign limited liability company authorized

 to do business in the State of Texas and may be served with process by serving its registered

 agent CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201.




                                         EXHIBIT C                                                    1
Case 3:21-cv-01009-L Document 1-3 Filed 05/04/21                   Page 2 of 17 PageID 12




                                                III.
                                     Jurisdiction and Venue

       The amount in controversy exceeds the minimum jurisdictional limits of this Court. Venue

is proper in Dallas County, Texas pursuant to section 15.002 of the Texas Civil Practices and

Remedies Code. Upon proper service of the Defendant, this Court has jurisdiction and venue is

proper.

                                               IV.
                                          Relief Sought

       Pursuant to Rule 47 of the Texas Rules of Civil Procedure, Plaintiff DERRICK WILCOX seeks

"only monetary relief over $1,000,000".

                                               V.
                                              Facts

       On or about March 17, 2020, Plaintiff DERRICK WILCOX was a truck driver employed by

National Freight, Inc. and was hauling a trailer owned and maintained by Defendant, WAL-MART

STORES TEXAS, LLC. Plaintiff was making a delivery to Defendant's store #7240 located at 8800

Lakeview Parkway, Rowlett, Dallas County, Texas 75088. Plaintiff arrived at this store location at

approximately 6:25 a.m. and backed the trailer up to the dock. An employee of Defendant

opened the trailer door and Plaintiff entered the trailer to open the bulkheads and take the

stickers off each store's pallet. After the Defendant's employee took a pallet off the trailer,

Plaintiff opened the bulkhead and secured it to the trailer's ceiling by tying the end of the rope

to the latch. After Plaintiff secured the bulkhead to the ceiling a few seconds passed and the

bulkhead suddenly and unexpectedly fell and struck Plaintiff on the top of his head injuring him

and causing him to be dazed and confused. Plaintiff noticed that the end of the rope tied to the

bulkhead was frayed and worn and had come loose which caused it to fall and strike Plaintiff.




                                                                                                     2
Case 3:21-cv-01009-L Document 1-3 Filed 05/04/21                  Page 3 of 17 PageID 13




After the defendant's employee finished unloading the trailer, Plaintiff drove back to the

Walmart terminal and dropped off the trailer. Plaintiff then went to his dispatch and reported

the incident to his employer. The unexpected loss caused by Defendant's negligence resulted in

painful injuries and damages to Plaintiff DERRICK WILCOX. Plaintiffs injuries and damages

occurred as a direct and proximate cause of Defendant's negligence.

                                              VI.
                                           Negligence

         At all times mentioned herein, Defendant WAL-MART STORES TEXAS LLC owned and had

such control over the trailer in question that Defendant owed certain duties to Plaintiff, the

breach of which proximately caused the damage set forth herein. At all times pertinent herein,

Defendant was negligent in various acts and omissions including, but not limited to the following,

which negligence was the direct and proximate result of the occurrence in question.

    a. Failing to monitor and maintain equipment in a safe and reasonable manner;

    b. Failing to inspect equipment for potentially dangerous/hazardous conditions;

    c. Failing to properly train and/or supervise employees to recognize and correct potentially

        dangerous/hazardous conditions existing on the equipment; and

    d. Failing to reduce or eliminate the risk of potentially dangerous/hazardous conditions

        existing with the equipment.

  Each of these acts and omissions, taken singularly or in combination with others, constitutes

negligence and was the direct and proximate cause of the injuries and damages sustained by

Plaintiff.




                                                                                                     3
Case 3:21-cv-01009-L Document 1-3 Filed 05/04/21                      Page 4 of 17 PageID 14




                                                 VII.
                                               Damages

        As a result of Defendant's negligence, Plaintiff DERRICK WILCOX suffered serious injuries

to his body, primarily to his head. Plaintiff DERRICK WILCOX sought treatment with ER staff at

City Hospital Emergency Care Center in Mesquite, Texas. Plaintiff experienced severe pain and

swelling to his head, headaches, dizziness and vertigo. At that time Plaintiff was diagnosed with

a concussion and acute vertigo. Plaintiff was taken off work and instructed to seek follow up care

for his symptoms. Plaintiff had follow up treatment at Concentra and with a neurologist in

Mesquite, Texas. Both providers again diagnosed Plaintiff with concussion and persistent vertigo.

Plaintiffs symptoms continued to worsen and he sought additional treatment at Lonestar

Neurology. Plaintiff underwent a series of diagnostic tests at Lonestar Neurology and was

diagnosed with post-concussion, TBI (traumatic brain injury), and cervical radiculopathy. The

neurologist recommended cervical injections and cognitive and vestibular therapy. Plaintiff

DERRICK WILCOX has suffered physical impairment and mental anguish in the past and in all

reasonable probability, will continue to do so well into the future if not for the balance of his life.

As a result of the injuries sustained, Plaintiff has incurred reasonable and customary medical

expenses for reasonable and necessary medical treatment in a sum that exceeds the minimum

jurisdictional limits of this Court.

                                                VIII.
                                          Loss of Earnings

        As a result of the injury sustained, Plaintiff has incurred a loss of earnings. At the time of

the incident, Plaintiff was a commercial truck driver employed by National Freight, Inc., and has

not been able to return to work.




                                                                                                          4
Case 3:21-cv-01009-L Document 1-3 Filed 05/04/21                  Page 5 of 17 PageID 15




                                                IX.
                                       Jurisdictional Limits

        By reason of the above and foregoing injuries and damages, Plaintiff has been damaged

in a sum in excess of the minimum jurisdictional requirements of this Court.

                                                  X.
                                            Jury Demand

       Plaintiff demands a trial by jury.

                                                XI.
                                              Prayer

       WHEREFORE, PREMISES CONSIDERED, Plaintiff requests that the Defendant be cited to

appear and answer herein; that he be awarded past and future medical expenses and lost wages;

that he be compensated for his pain, suffering and mental anguish; that he be awarded judgment

against the Defendant in a sum in excess of the minimum jurisdictional limits of this Court; that

he be awarded pre-judgment and post-judgment interest at the maximum legal rate provided by

law; and he recover from Defendant his costs herein expended, such costs to include a

reasonable attorney's fee; and that he receive any and all other relief to which he may be justly

entitled.

                                              Respectfully submitted,

                                              BAILEY & GALYEN
                                              4526 Sumrnerhill Road
                                              Texarkana, Texas 75503
                                              Telephone: 903-306-2944
                                              Facsimile: 903 306-2649

                                             /s/ Matthew Q. Soyars /s/
                                             Texas Bar No. 24037534
                                             Attorney for Plaintiff




                                                                                                    5
   Case 3:21-cv-01009-L Document 1-3 Filed 05/04/21             Page 6 of 17 PageID 16

                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.
Stephanie McKnight on behalf of Matthew Soyars
Bar No. 24037534
smcknight@galyen.com
Envelope ID: 51772556
Status as of 3/26/2021 9:04 AM CST

Case Contacts

Name                 BarNumber Email                  TimestampSubmitted   Status
Stephanie McKnight             smcknight©galyen.com   3/24/2021 10:34:37 AM SENT




                                                                                         6
Case 3:21-cv-01009-L Document 1-3 Filed 05/04/21                                                      Page 7 of 17 PageID 17
                                                                                                    Service of Process
                                                                                                    Transmittal
                                                                                                    04/09/2021
                                                                                                    CT Log Number 539356577
TO:         Kim Lundy Service Of Process
            Walmart Inc.
            702 SW 8TH ST
            BENTONVILLE, AR 72716-6209

RE:         Process Served in Texas

FOR:        Wal-Mart Stores Texas, LLC (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                                  Wilcox Derrick, Pltf. vs. Wal-Mart Stores Texas, LLC, Dft.
DOCUMENT(S) SERVED:                               Citation(s), Return, Certificate(s), Petition and Demand
COURT/AGENCY:                                     14th Judicial District Court Dallas County, TX
                                                  Case # DC2103760
NATURE OF ACTION:                                 Personal Injury - 03/17/2020, Store #7240 Located at 8800 Lakeview Parkway,
                                                  Rowlett, Dallas County, Texas, 75088
ON WHOM PROCESS WAS SERVED:                       C T Corporation System, Dallas, TX
DATE AND HOUR OF SERVICE:                         By Process Server on 04/09/2021 at 12:06
JURISDICTION SERVED :                             Texas
APPEARANCE OR ANSWER DUE:                         By 10:00 a.m. of the Monday next following thee expiration of 20 days after service
ATTORNEY(S) / SENDER(S):                          Matthew Q. Soyars
                                                  Bailey & Galyen
                                                  4526 Summerhill Road
                                                  Texarkana, TX 75503
                                                  903-306-2944
ACTION ITEMS:                                     CT has retained the current log, Retain Date: 04/09/2021, Expected Purge Date:
                                                  04/14/2021

                                                  Image SOP

                                                  Email Notification, Kim Lundy Service Of Process ctlawsuits@walmartlegal.com

REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                  1999 Bryan Street
                                                  Suite 900
                                                  Dallas, TX 75201
                                                  877-564-7529
                                                  MajorAccountTeam2@wolterskluwer.com
The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                    Page 1 of 1 / JD
           Case 3:21-cv-01009-L Document 1-3 Filed 05/04/21   Page 8 of 17 PageID 18

                                                                       Wolters Kluwer

                           PROCESS SERVER DELIVERY DETAILS




Date:                         Fri, Apr 9, 2021

Server Name:                  ernesto Herrera




Entity Served                 WAL-MART STORES TEXAS, LLC

Agent Name                    CT CORPORATION SYSTEM

Case Number                   DC2103760

J urisdiction                 TX




                                        P 1
                    Case 3:21-cv-01009-L Document 1-3 Filed 05/04/21                          Page 9 of 17 PageID 19



                                                                                                               61-114-PSc WI V
FORM NO. 353-3 - CITATION                                                                                                 ESERVE
THE STATE OF TEXAS
                                                                                                                         CITATION

To:     WAL-MART STORES TEXAS,LLC
        SERVING REGISTERED AGENT CT CORPORATION SYSTEM                                                                  DC-21-03760
        1999 BRYAN STREET SUITE 900
        DALLAS TEXAS 75201
                                                                                                                    DERRICK WILCOX
GREETINGS:                                                                                                                 vs.
You have been sued. You may employ an attorney. If you or your attorney do not file a written                   WAL-MART STORES TEXAS LLC
answer with the clerk who issued this citation by 10 o'clock a.m. of the Monday next following the
expiration of twenty days after you were served this citation and petition, a defaultjudgment may be taken
against you. In addition to filing a written answer with the clerk, you may be required to make initial                 ISSUED THIS
disclosures to the other parties ofthis suit. These disclosures generally must be made no later than 30 days        1st day of April,2021
after you file your answer with the clerk. Find out more at TexasLawHelp.org. Your answer should be
addressed to the clerk ofthe 14th District Court at 600 Commerce Street, Ste. 101, Dallas, Texas 75202.
                                                                                                                       FELICIA PITRE
Said Plaintiff being DERRICK WILCOX                                                                                  Clerk District Courts,
                                                                                                                     Dallas County, Texas
Filed in said Court 24th day of March,2021 against

WAL-MART STORES TEXAS,LLC                                                                                        By: DANIEL MACIAS,Deputy

For Suit, said suit being numbered DC-21-03760,the nature of which demand is as follows:                             Attorney for Plaintiff
Suit on OTHER PERSONAL INJURY etc. as shown on said petition, a copy of which accompanies this                     MATTHEW Q.SOYARS
citation. If this citation is not served, it shall be returned unexecuted.                                           BAILEY & GALYEN
                                                                                                                  4526 SUMMERHILL ROAD
WITNESS: FELICIA PITRE, Clerk ofthe District Courts of Dallas, County Texas.                                       TEXARKANA TX 75503
Given under my hand and the Seal ofsaid Court at office this 1st day of April, 2021.                                    903-306-2944
                                                                                                                  DALLAS COUNT*
ATTEST: FELICIA PITRE, Clerk ofthe District Courts of Dallas, County, Texas
                                                                                                                   SERVICE FEES
                                •/                                                                                   NOT PAID
                         By                                           ,Deputy
                               DA    EL MACIAS
                        Case 3:21-cv-01009-L Document 1-3 Filed 05/04/21                                          Page 10 of 17 PageID 20




                                                                      OFFICER'S RETURN
Case No.: DC-21-03760
Court No.14th District Court
Style: DERRICK WILCOX
vs.
WAL-MART STORES TEXAS LLC
Came to hand on the                         day of                    ,20             at                o'clock        .M. Executed at
Within the County of                                   at               o'clock            .M. on the                  day of
20                    ,by delivering to the within named


each in person, a true copy ofthis Citation together with the accompanying copy ofthis pleading, having first endorsed on same date ofdelivery. The distance actually traveled by
me in serving such process was               miles and my fees are as follows: To certify which witness my hand.
                               For serving Citation
                               For mileage                                              of                         County,
                               For Notary                                                  By                                               Deputy
                                                              (Must be verified ifserved outside the State ofTexas.)
Signed and sworn to by the said                                    before me this             day of                         ,20
to certify which witness my hand and seal of office.


                                                                                           Notary Public                                   County
   Case 3:21-cv-01009-L Document 1-3 Filed 05/04/21            Page 11 of 17 PageID 21

                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.



Envelope ID: 52070716
Status as of 4/1/2021 3:43 PM CST

Case Contacts

Name                 BarNumber Email                 TimestampSubmitted   Status
Stephanie McKnight             smcknight@galyen.com 4/1/2021 3:42:50 PM   SENT
                                                                                                                                      FILED
                                                                                                                           4/12/2021 3:31 PM
                                                                                                                             FELICIA PITRE
           Case 3:21-cv-01009-L Document 1-3 Filed 05/04/21                              Page 12 of 17 PageID 22           DISTRICT CLERK
                                                                                                                        DALLAS 00., TEXAS
                                                    CAUSE N0.                                                    Irasema Sutherland DEPUTY


       DERRICK WILCOX                                              §                         IN THE DISTRICT COURT
                                                                   §
                                                                   §
                             Plaintiff(s),                         §
       VS.                                                         §                         14TH JUDICIAL DISTRICT
                                                                   §
       WAL-MART STORES TEXAS, LLC                                  §
                                                                   §
                            Defendant(s).                          §                         DALLAS COUNTY, TEXAS

                                                 RETURN 0F SERVICE
   Came to my hand on Thursday, April 8, 2021 at 12:20 PM,
   Executed at: 1999 BRYAN STREET, SUITE 900, DALLAS, TX 75201
   within the county of DALLAS at 10:10 AM, on Friday, April 9, 2021,
   by delivering to the within named:

                                             WAL-MART STORES TEXAS, LLC

    By delivering to its Registered Agent, CT CORPORATION SYSTEM
    By delivering to its Authorized Agent, LINDSEY BARRIENTEZ
    a true copy   of this

               CITATION and PLAINTIFF‘S ORIGINAL PETITION AND JURY DEMAND

    having ﬁrst endorsed thereon the date of the delivery.

BEFORE ME, the undersigned authority, on this day personally appeared Ernesto Martin Herrera who after being duly
sworn on oath states: "My name is Ernesto Martin Herrera. I am a person not less than eighteen (18) years of age and l
am competent to make this oath. I am a resident of the State of Texas. I have personal knowledge of the facts and
statements contained herein and aver that each is true and correct. I am not a party to nor related or afﬁliated with any
party to this suit. I have no interest in the outcome of the suit. I have never been convicted of a felony or
                                                                                                                     of a
misdemeanor involving moral turpitude. I am familiar with the Texas Rules      of  Civil Procedure,  and  the Texas  Civil
Practice and Remedies Codes as they apply to service of process. l am certiﬁed by the Judicial Branch Certiﬁcation
Commission to deliver citations and other notices from any District, County and Justice Courts in and for the State of
Texas in compliance with rule 103 and 501.2 of the TRCP.”




    By
         Ernesto Martin Herrera - PSC 4418 - Exp            11/30/21

          served@specialdelivery.com


    Subscribed and Sworn to by Ernesto Martin Herrera, Before Me, the undersigned authority, on
    this  QM  day of April, 2021.

                                     '—


                                             GEOFFREY HINER                Notary   13
                                                                                              d for the State   of Texas
                                               Notary Public
                                             STATE OF TEAS
                                               ID#13014096-1           I
                                             Comm .   . Mar. 4, 2023
                    Case 3:21-cv-01009-L Document 1-3 Filed 05/04/21                                   Page 13 of 17 PageID 23




FORM NO. 353-3 - CITATION                                                                                                         m
THE STATE OF TEXAS
                                                                                                                                 CITATION
To:     WAL-MART STORES TEXAS, LLC
        SERVING REGISTERED AGENT CT CORPORATION SYSTEM                                                                        DC-2 1-0376!)
        1999 BRYAN STREET SUITE 900
        DALLAS TEXAS 7520]
                                                                                                                            DERRICK WILCOX
GREETINGS:                                                                                                                           vs.
You have been sued. You may employ an attorney. If you or your attorney do not ﬁle a written                          WAD-MART STORES TEXAS LLC
answer with the clerk who issued this citation by 10 o'clock am. of the Monday next following the
expiration of twenty days aﬂer you were served this citation and petition, a defaultjudgment may be taken
against you. In addition to ﬁling a written answer with the clerk, you may be required to make initial                        ISSUED THIS
disclosures to the other parties of this suit. These disclosures generally must be made no later than 30 days             Ist day of April, 2021
after you ﬁle your answer with the clerk. Find out more at TexasLawl-lelp.org. Your answer should be
addressed to the clerk of the 14th District Court at 600 Commerce Street, Ste. 101, Dallas, Texas 75202.
                                                                                                                             FELICIA PITRB
Said Plaintiff being DERRICK WILCOX                                                                                        Clerk District Courts,
                                                                                                                           Dallas County, Texas
Filed in said Court 24th day of March, 2021 against

WAL-MART STORES TEXAS, LLC                                                                                             By: DANIEL MACIAS, Deputy

For Suit, said suit being numbered non-03760, the nature of which demand is as follows:                                   Attorney for Plaintiff
Suit on OTHER PERSONAL INJURY etc. as shown on said petition, a copy of which accompanies this                           MATTHEW Q. SOYARS
citation. if this citation is not served, it shall be renuned unexecuted.                                                 BAILEY & GALYEN
                                                                                                                        4526 SUMMERI-IILL ROAD
WITNESS: FELICIA PITRB, Clerk of the District Courts of Dallas, County Texas.                                            TEXARKANA TX 75503
Given under my hand and the Seal of said Court at ofﬁce this lst day of April, 2021.                                          903-306-2944

ATTEST: F BLICIA PITRE, Clerk of the District Courts of Dallas, County, Texas
                                                                                                                        DALLAS COUNTY
                                                                                                                         SERVICE FEES
                                                                                                                           NOT PAID
                         By
                                /       W                              . Deputy
                                                                                                  gm
                                                                                                ‘5‘
                               DA    ELMACIAS                                                      “ru-
                                                                                       a’
                                                                                            §V‘.’,«r         .0
                                                                                                              aé
                                                                                       3 0a
                                                                                       g'i
                                                                                       E’s             I
                                                                                              37%..
                                                                                                           “at“
                        Case 3:21-cv-01009-L Document 1-3 Filed 05/04/21                                               Page 14 of 17 PageID 24




                                                                        OFFICER'S RETURN
Case No.   :   DON-03760
Conn No.14th District Court

Style: DERRICK WILCOX
VS,

“ML-MART STORES TEXAS LLC
Came to hand on the                        day   of                     . 20           .   at                o'clock        .M. Executed at

within the Comty of                                     at                o'elock_              .M. on the                 day of                                                ,
20                    by delivering to the within named



each in person, a true oopy of this Citation together with the accompanying copy of this pleading, having ﬁrst endorsed on same date of delivery. The distance actually traveled by

me in serving such process was              miles and my fees are as follows: To certify which whines my hand.

                              For serving Citation           S

                              For mileage                    S                                  of                      County,
                              For Notary                     3                                  By                                                 Deputy

                                                                 (Must be veriﬁed “sewed outside the State of Texas.)

Signed and sworn to by the said                                      before me this   __day           of                          .   20      .

to certify which witness my hand and seal   of ofﬁce.


                                                                                                Notary Public                                     County




                                                                                                             HETUHN/AFFIDAV! r
                                                                                                              moor/among
                                                                                                                 FILED
                                                                                                     4/29/2021 9:10 AM
                                                                                                        FELICIA PITRE
  Case 3:21-cv-01009-L Document 1-3 Filed 05/04/21                  Page 15 of 17 PageID         25 DISTRICT CLERK
                                                                                                   DALLAS CO., TEXAS
                                                                                                 Brandon Keys DEPUTY


                                     CAUSE NO. DC-21-03760

 DERRICK WILCOX                                      §           IN THE DISTRICT COURT
                                                     §
 VS.                                                 §           DALLAS COUNTY, TEXAS
                                                     §
 WAL-MART STORES TEXAS, LLC                          §           14TH JUDICIAL DISTRICT

                            DEFENDANT’S ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Wal-Mart Stores Texas, LLC, Defendant in the above-entitled and

numbered cause, and files its Original Answer to Plaintiff’s Original Petition, and would

respectfully show the Court as follows:

                                        I. GENERAL DENIAL

       Defendant generally denies the allegations contained in Plaintiff’s Original Petition,

demands strict proof thereof, and says this is a matter for jury decision.

                                       II. RULE 193.7 NOTICE

       Pursuant to TEXAS RULES OF CIVIL PROCEDURE 193.7, Defendant provides notice that it

intends to use Plaintiff’s production of all documents, tangible things and discovery items

produced in response to discovery in any pre-trial proceeding or at trial.

                                          III. JURY DEMAND

       Defendant further demands a trial by jury.

       WHEREFORE, PREMISES CONSIDERED, Defendant prays that upon final hearing

hereof, Plaintiff take nothing by this suit, that Defendant recover its costs, and that Defendant have

such other and further relief, both at law and in equity, to which it may be justly entitled.




DEFENDANT’S ORIGINAL ANSWER                                                                     PAGE 1
461663
  Case 3:21-cv-01009-L Document 1-3 Filed 05/04/21                 Page 16 of 17 PageID 26



                                                Respectfully submitted,

                                                COBB MARTINEZ WOODWARD PLLC
                                                1700 Pacific Avenue, Suite 3100
                                                Dallas, TX 75201
                                                (214) 220-5208 (direct phone)
                                                (214) 220-5258 (direct fax)


                                                By:          /s/ Bevan Rhine
                                                       BEVAN RHINE
                                                       Texas Bar No. 24036265
                                                       brhine@cobbmartinez.com

                                                ATTORNEYS FOR DEFENDANT



                                 CERTIFICATE OF SERVICE

        I certify a true and correct copy of this document has been forwarded to the following
counsel for Plaintiff either by e-service, telefax, electronic mail, and/or regular U.S. mail on this
29th day of April, 2021:

         Matthew Q. Soyars
         Bailey & Galyen
         4526 Summerhill Road
         Texarkana, TX 75503
         903.306.2944 / fax 903.306.2649
         msoyars@galyen.com
         smcknight@galyen.com

                                                   /s/ Bevan Rhine
                                                BEVAN RHINE




DEFENDANT’S ORIGINAL ANSWER                                                                   PAGE 2
461663
       Case 3:21-cv-01009-L Document 1-3 Filed 05/04/21         Page 17 of 17 PageID 27
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Sandi Mallon on behalf of Bevan Rhine
Bar No. 24036265
smallon@cobbmartinez.com
Envelope ID: 52937687
Status as of 4/29/2021 11:27 AM CST

Case Contacts

Name                 BarNumber   Email                      TimestampSubmitted     Status

Stephanie McKnight               smcknight@galyen.com       4/29/2021 9:10:28 AM   SENT

Bevan Rhine                      brhine@cobbmartinez.com    4/29/2021 9:10:28 AM   SENT

Sandi Mallon                     smallon@cobbmartinez.com   4/29/2021 9:10:28 AM   SENT

Matthew Quinn Soyars 24037534    msoyars@galyen.com         4/29/2021 9:10:28 AM   SENT
